Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation “wherein a length of delay time between applying the compensation signal and enabling the data pulse trigger signal is a period of time during which a gate signal applied to a gate line preceding to a gate line connected with the pixel elements drops from a high level to a low level.” Corresponding specification lacks timing diagram of gate signals, it is unclear what “period of time during which a gate signal … drops from a high level to a low level” refers to. Furthermore, it is unclear how the scope of “a period of time during which…” is corresponded with scope of “a length of delay time”. In addition, “the pixel elements” lacks antecedent basis, and it is unclear what “a gate line connected with the pixel elements” and “a gate line preceding” refers to. Patentability of corresponding claim feature cannot be determined until written description and definite scope of aforementioned elements are established. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein a length of delay time between applying the compensation signal and enabling the data pulse trigger signal is a period of time during which a gate signal applied to a gate line preceding to a gate line connected with the pixel elements drops from a high level to a low level.” Corresponding specification lacks timing diagram of gate signals, it is unclear what “period of time during which a gate signal … drops from a high level to a low level” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, U.S. Pat. App. 20090201437 (hereinafter “Park”).
Regarding claim 1, Park discloses a display panel (paragraph 32, fig. 1A, 1B, a liquid crystal display panel), comprising: 
a plurality of data lines extending in a first direction (fig. 1B, paragraph 39, “the liquid crystal panel 10 includes a plurality of data lines D1 to Dn extending in one direction on a substrate”), and 
at least one signal compensation line (fig. 1B, paragraphs 32-41, signal compensation line Ds1 and Ds2) extending in a second direction, insulated from and intersecting with the plurality of data lines (fig. 1B, paragraphs 32-41, signal , wherein: 
a compensation capacitor is arranged at a position where the plurality of data lines intersect with the signal compensation line, and one terminal of the compensation capacitor is connected with one of the plurality of data lines, and the other terminal of the compensation capacitor is connected with the signal compensation line (paragraphs 43, 44, “Referring to FIG. 2, an extension (e.g., a specific pattern extension) from the first auxiliary data line Ds1 in a vertical direction corresponds to and is electrically insulated from an extension (e.g., a specific pattern extension) from the first data line D1 in a horizontal direction, so that the first coupling capacitor Cc1 is formed., In addition, an extension (e.g., a specific pattern extension) from the second auxiliary data line Ds2 in a vertical direction corresponds to and is electrically insulated from an extension (e.g., a specific pattern extension) from the second data line D2 in a horizontal direction, so that the second coupling capacitor Cc2 is formed.”, see illustrate fig. 1B below).

    PNG
    media_image1.png
    781
    847
    media_image1.png
    Greyscale

Regarding claim 2, Park discloses the display panel according to claim 1, wherein the display panel comprises two signal compensation lines, which are a first signal compensation line and a second signal compensation line respectively, first compensation capacitors are arranged at positions where odd columns of data lines in the plurality of data lines intersect with the first signal compensation line, and second compensation capacitors are arranged at positions where even columns of data lines in the plurality of data lines intersect with the second signal compensation line (fig. 1B, paragraph 40, “The first coupling capacitors Cc1 are coupled between the odd data lines (e.g., D1, D3, D5 . . . ) and the first auxiliary data line Ds1, and the second coupling capacitors Cc2 are coupled between the even data lines (e.g., D2, D4, D6 . . . ) and the second auxiliary data line Ds2”).

    PNG
    media_image2.png
    795
    853
    media_image2.png
    Greyscale



claim 3, Park discloses the display panel according to claim 1, wherein the display panel comprises one signal compensation line, and compensation capacitors are arranged at positions where the plurality of data lines intersect with the signal compensation line (fig. 1B, paragraphs 32-41, display panel comprising at least one signal compensation line Ds1 or Ds2 with compensation capacitors arranged at position where signal compensation line intersect with data lines).
Regarding claim 6, Park discloses the display panel according to claim 1, wherein the first direction is perpendicular to the second direction (fig. 1B, direction of signal compensation line Ds1/Ds2 is perpendicular to direction of data lines D1-Dn).
Regarding claim 7, Park discloses the display panel according to claim 1, wherein the display panel comprises a display area, and a non-display area surrounding the display area, wherein the signal compensation line is in the non-display area (fig. 1A, 1B, paragraph 40, “The liquid crystal panel 10 further includes the first auxiliary data line Ds1 and the second auxiliary data line Ds2 disposed at a non-display region at one side of the substrate and crossing the data lines D1 to Dn”).
Regarding claim 8, Park discloses a display device, comprising the display panel according to claims 1 (see Park abstract, paragraph 32, “a liquid crystal display device includes a liquid crystal panel 10”).
Regarding claim 9, Park discloses the display device according to claim 8, wherein the display panel comprises two signal compensation lines, which are a first signal compensation line and a second signal compensation line respectively, first compensation capacitors are arranged at positions where odd columns of data lines in the plurality of data lines intersect with the first signal compensation line, and second compensation capacitors are arranged at positions where even columns of data lines in the plurality of data lines intersect with the second signal compensation line (fig. 1B, paragraph 40, “The first coupling capacitors Cc1 are coupled between the odd data lines (e.g., D1, D3, D5 . . . ) and the first auxiliary data line Ds1, and the second coupling capacitors Cc2 are coupled between the even data lines (e.g., D2, D4, D6 . . . ) and the second auxiliary data line Ds2”).

    PNG
    media_image2.png
    795
    853
    media_image2.png
    Greyscale

Regarding claim 10, Park discloses the display device according to claim 8, wherein the display panel comprises one signal compensation line, and compensation capacitors are arranged at positions where the plurality of data lines intersect with the signal compensation line (fig. 1B, paragraphs 32-41, display panel comprising at least one signal compensation line Ds1 or Ds2 with compensation capacitors arranged at position where signal compensation line intersect with data lines).
claim 13, Park discloses the display device according to claim 8, wherein the first direction is perpendicular to the second direction (fig. 1B, direction of signal compensation line Ds1/Ds2 is perpendicular to direction of data lines D1-Dn).
Regarding claim 14, Park discloses the display device according to claim 8, wherein the display panel comprises a display area, and a non-display area surrounding the display area, wherein the signal compensation line is in the non-display area (fig. 1A, 1B, paragraph 40, “The liquid crystal panel 10 further includes the first auxiliary data line Ds1 and the second auxiliary data line Ds2 disposed at a non-display region at one side of the substrate and crossing the data lines D1 to Dn”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park, as applied in claims above, and in further view of Park et al., U.S. Pat. App. 20150277192 (hereinafter “Park’192”).
Regarding claim 4, Park discloses the display panel according to claim 2, wherein the display panel comprises a plurality of pixel elements (fig. 1B, paragraph 39, plurality of pixels P1-P4), and a gate line connected with the plurality of pixel element (fig. 1B, paragraph 39, plurality of gate lines G1 to Gn connected with pixels).
Park does not disclose in particular wherein the signal compensation line is at a layer same as a layer where the gate lines are.
The concept of disposing various component of display device in same layer, however, is known in the art, such as disclosed by Park’192 in similar field of endeavor of display device, wherein compensation electrode is disposed in same layer as gate line (paragraph 70, “the gate line 121, the first reference voltage line 131, and the compensation electrode 138 may be provided in the same layer, and FIG. 4 shows the gate line 121, the first reference voltage line 131, and the compensation electrode 138 provided in the same layer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing different components of display device in same layer, such as disclosed by Park’192, into display device of Park, such that signal compensation component are disposed in same layer as gate line component, to wherein the signal compensation line is at a layer same as a layer where the gate lines are, the predictable result of allowing signal compensation line providing compensation signal to display pixels would have been the same, while disposing different component in same layer grant benefit such as saving space and material. 
Regarding claim 5, Park discloses the display panel according to claim 3, wherein the display panel comprises a plurality of pixel elements (fig. 1B, paragraph 39, plurality of pixels P1-P4), and a gate line connected with the plurality of pixel element (fig. 1B, paragraph 39, plurality of gate lines G1 to Gn connected with pixels).
Park does not disclose in particular wherein the signal compensation line is at a layer same as a layer where the gate lines are.
The concept of disposing various component of display device in same layer, however, is known in the art, such as disclosed by Park’192 in similar field of endeavor of display device, wherein compensation electrode is disposed in same layer as gate line (paragraph 70, “the gate line 121, the first reference voltage line 131, and the compensation electrode 138 may be provided in the same layer, and FIG. 4 shows the gate line 121, the first reference voltage line 131, and the compensation electrode 138 provided in the same layer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing different components of display device in same layer, such as disclosed by Park’192, into display device of Park, such that signal compensation component are disposed in same layer as gate line component, to constitute wherein the signal compensation line is at a layer same as a layer where the gate lines are, the predictable result of allowing signal compensation line providing compensation signal to display pixels would have been the same, while disposing different component in same layer grant benefit such as saving space and material.
Regarding claim 11, Park discloses the display device according to claim 9, wherein the display panel comprises a plurality of pixel elements (fig. 1B, paragraph 39, plurality of pixels P1-P4), and a gate line connected with the plurality of pixel element (fig. 1B, paragraph 39, plurality of gate lines G1 to Gn connected with pixels).
Park does not disclose in particular wherein the signal compensation line is at a layer same as a layer where the gate lines are.
The concept of disposing various component of display device in same layer, however, is known in the art, such as disclosed by Park’192 in similar field of endeavor of display device, wherein compensation electrode is disposed in same layer as gate line (paragraph 70, “the gate line 121, the first reference voltage line 131, and the compensation electrode 138 may be provided in the same layer, and FIG. 4 shows the gate line 121, the first reference voltage line 131, and the compensation electrode 138 provided in the same layer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing different components of display device in same layer, such as disclosed by Park’192, into display device of Park, such that signal compensation component are disposed in same layer as gate line component, to constitute wherein the signal compensation line is at a layer same as a layer where the gate lines are, the predictable result of allowing signal compensation line providing 
Regarding claim 12, Park discloses the display device according to claim 10, wherein the display panel comprises a plurality of pixel elements (fig. 1B, paragraph 39, plurality of pixels P1-P4), and a gate line connected with the plurality of pixel element (fig. 1B, paragraph 39, plurality of gate lines G1 to Gn connected with pixels).
Park does not disclose in particular wherein the signal compensation line is at a layer same as a layer where the gate lines are.
The concept of disposing various component of display device in same layer, however, is known in the art, such as disclosed by Park’192 in similar field of endeavor of display device, wherein compensation electrode is disposed in same layer as gate line (paragraph 70, “the gate line 121, the first reference voltage line 131, and the compensation electrode 138 may be provided in the same layer, and FIG. 4 shows the gate line 121, the first reference voltage line 131, and the compensation electrode 138 provided in the same layer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing different components of display device in same layer, such as disclosed by Park’192, into display device of Park, such that signal compensation component are disposed in same layer as gate line component, to constitute wherein the signal compensation line is at a layer same as a layer where the gate lines are, the predictable result of allowing signal compensation line providing .

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park, as applied in claims above, and in further view of Aoki, U.S. Pat. App. 20080284711 (hereinafter “Matsuki”).
Regarding claims 15 and 16, Park discloses a method for driving the display panel according to claim 1, comprising: applying a compensation signal with a polarity same as a polarity of a data signal on the compensation signal line (fig. 4, paragraphs 74-113, compensation signal ssd1 and ssd2 of same polarity to corresponding data signal on data signal line sd1 and sd2 respectively are applied to data signal, with phase delay), 
wherein the display panel comprises two signal compensation lines, which are a first signal compensation line and a second signal compensation line respectively, first compensation capacitors are arranged at positions where odd columns of data lines in the plurality of data lines intersect with the first signal compensation line, and second compensation capacitors are arranged at positions where even columns of data lines in the plurality of data lines intersect with the second signal compensation line (fig. 1B, paragraph 40, “The first coupling capacitors Cc1 are coupled between the odd data lines (e.g., D1, D3, D5 . . . ) and the first auxiliary data line Ds1, and the second coupling capacitors Cc2 are coupled between the even data lines (e.g., D2, D4, D6 . . . ) and the second auxiliary data line Ds2”);
wherein the applying a compensation signal with a polarity same as a polarity of a data signal on the compensation signal line comprises: applying a data signal with a first polarity to odd columns of data lines, applying a data signal with a second polarity to even columns of data lines; applying a first compensation signal with the first polarity, to the first compensation signal line, and applying a second compensation signal with the second polarity to the second signal compensation line (fig. 1B, fig. 4, paragraphs 74-113, polarity of applied compensation signal to ssd1 or ssd2 correspond to a same polarity applied to data line sd1 and sd2, respectively, in addition, applied data signal or compensation signal to odd column and even column data lines correspond to first polarity vs second polarity respectively, i.e. when first/positive polarity are applied to odd data/signal compensation line, second/negative polarity are applied to even data/signal compensation line).
Park does not disclose in particular the concept of applying compensation signal in advance, before the data signal is applied to data line, so that voltage is applied to the data line in advance, wherein the applying a compensation signal with a polarity same as a polarity of a data signal on the compensation signal line in advance comprises: applying a data signal with a first polarity to odd columns of data lines, applying a data signal with a second polarity to even columns of data lines; applying a first compensation signal with the first polarity, to the first compensation signal line, and applying a second compensation signal with the second polarity to the second signal compensation line in advance.
in advance before data signal is applied instead of applying compensation signal with phase delay. 
The concept of applying compensation signal in advance before applying data signal, however, is known in the art, such as disclosed by Matsuki, which discloses display device with similar polarity inversion feature (fig. 1, paragraph 7, “the source driver 105 supplies to the plurality of source buses 103 the data signal that alternately inverts in polarity, thereby performing a dot inversion”) having pre-charge line connected to data lines to pre-charge pixels before application of data signal (fig. 3, paragraph 9, 41-47 “Pre-charging is performed before supplying the data signal from the source driver 105”).
Both Park and Matsuki discloses display device with polarity inversion of to display pixels with compensation signal line in connection with data signal line to charge pixels. Matuski discloses the concept of pre-charge pixels before application of data signal instead of charge with phase delay. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of pre-charging pixels before application of data signal, such as disclosed by Matsuki, into the display device of Park, such that pixels voltage are charged before instead of after application of data signal, to constitute applying compensation signal in advance, before the data signal is applied to data line, so that voltage is applied to the data line in advance, wherein the applying a compensation signal with a polarity same as a polarity of a data signal on the compensation signal line in advance comprises: applying a data signal with a first polarity to odd columns of data lines, applying a data signal with a second in advance, such is substitution of known technique in a known device with another feature to yield predictable result, as regardless of whether video pixels are charged before or after application data signals, the predictable result of allowing polarity inversion to display data and to allowing display device to display intended image would have been the same. 
Regarding claim 17, Park in view of Matsuki discloses the driving method according to claim 15, wherein the applying a compensation signal with a polarity same as a polarity of a data signal on the compensation signal line in advance comprises: applying the compensation signal with a polarity same as a polarity of the data signal to the compensation signal line ahead of the data signal a first preset length of time (see combination as made in rejection of claims 15, 16, and Matsuki fig. 3, pre-charge operation is always performed before application of data signal, i.e. performed a preset nonzero length of time ahead of data signal), wherein the compensation signal is of a first preset periodicity, and the first preset periodicity is greater than or equal to a periodicity at which the data signal is applied to the data line (see Park, fig. 4, compensation signal on ssd1 and ssd2 are of the equal periodicity, i.e. frequency to data signals on sd1 and sd2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694